DETAILED ACTION
This action is in response to the after final amendment dated 18 January 2022.  Claims 1, 7, 9, 11 and 16-20 are amended.  No claims have been added or cancelled.  Claims 1-4 and 6-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the claim objection of claims 1, 11 and 16 is withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Prabhu (US 2008/0235608 A1), Denise (US 7,797,635 B1), Fey et al. (US 2015/0160806 A1) and Vuppala et al. (US 10,127,285 B2)

Prabhu teaches allowing a user of a search system to customize their search results layout.

Denise teaches associating a portion of a search result to a corresponding user and displaying a detailed search result preview in response to the selection of a search result from a list.

Fey teaches search result templates are retrieved and displayed to the user based on the category of search query submitted.

Vuppala teaches customizing the order of search results in a multi-tenant architecture on a per tenant basis.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: receiving, at a multi-tenant server system of a search service, a first custom preview definition for a first subset of users of the search service that are associated with a first tenant of the multi-tenant server system, wherein the first custom preview definition specifies code usable to generate, for the first subset of users, a first custom preview interface for search results that correspond to data records of a particular record type, wherein the first custom preview interface for the first subset of users is different than a second custom preview interface, specified by a second custom preview definition for the particular record type, for a second subset of users of the search service; receiving, at the server system from a client device, a search query from a particular one of the first subset of users; based on the search query, the server system providing one or more search results to the client device, wherein a first search result, of the one or more search results, corresponds to a first data record that is associated with the first subset of users and is maintained by the server system; receiving, by the server system from the client device, user input identifying the first search result of the one or more search results; and in response to receiving the user input identifying the first search result, selecting, by the server system, the first custom preview interface for the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174